Motion for a change of venue from the Supreme Court of New York County to a county outside the City of New York, pursuant to subdivision 2 of section 346 of the Code of Criminal Procedure, denied. The papers do not establish that defendant could not obtain a fair trial in the County of New York, or that he would not obtain as fair a trial in the County of New York as he could elsewhere in the State of New York. Moreover, since defendant’s contentions relate only to the recent surge of publicity in connection with the ease, even this consideration — if conceivably it were given the weight defendant would ascribe to it — can be obviated by the trial not proceeding earlier than January 15, 1965. Concur — Botein, P. J., Breitel, Rabin, Stevens and Eager, JJ.